DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (10,333,340) (hereinafter “Kang”) in view of Higuchi (2022/0297556).
Regarding claim 1, Kang discloses a power supply connection device (for example 800 in Fig.3 and 5, but not limited to, also see other embodiments, please refer to the whole reference for detailed) comprising a connection (800 in Fig.3 and 5) that connects a battery pack (Battery) and an electric generator (formed by 50X and 540), wherein the connection box comprises: a first connection part (807) that is connected to the battery pack; a second connection part (350) that is connected to the electric generator; a first circuit (circuit between 805 and 350 (or) circuit between 805 and S1, please consider all conditions) that connects a commercial power supply (Grid, which is connected to 805) and the second connection part (350); and a second circuit (circuit between 807 and 350 (or) circuit between S3 and 807 (or) circuit between 807 and 350 along with a detector which detects condition of grid power outage/power restored stated throughout the reference’s specification (or) circuit between S3 and 807 along with a detector which detects condition of grid power outage/power restored; please consider all conditions) that connects the first connection part (807) and the second connection part (350) upon detection of a power outage (please refer to Fig.6E; please refer to at least column 8, line 45-50).
Kang doesn’t explicitly disclose a connection box. 
Higuchi discloses an example of a power supply connection device (200 in Fig.1) comprising a connection box (270 in Fig.2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with the teaching of Higuchi to provide a connection box. The suggestion/motivation would have been to use a housing as taught by Higuchi to protect power supply components of the power supply connection device taught by Kang. 
Regarding claim 5, Kang in view of Higuchi is used to reject claim 1 above.
Kang discloses the second circuit (circuit between S3 and 807 along with a detector which detects condition of grid power outage/power restored) includes a power outage/power restoration detection circuit (a detector which detects condition of grid power outage/power restored), and, upon detection of power restoration (Fig.6A; column 7, line 37-40), disconnects (using switch S3 to disconnect, please refer to path 1 in Fig.6A) the first connection part (807) and the second connection part (350), and connects to the first circuit (using switch S1 to connect the first circuit (circuit between 805 and 350 (or) circuit between 805 and S1, please consider both conditions), please refer to path 1 in Fig.6A).

5.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (10,333,340) (hereinafter “Kang”) in view of Higuchi (2022/0297556) and Taylor et al. (11,456,584) (“Taylor”).
Regarding claim 2, Kang in view of Higuchi is used to reject claim 1 above.
Kang doesn’t disclose the connection box includes a hook member that engages with the connection box.
Taylor discloses an example of a connection box (120 or 200 in Fig.5, please consider both) includes a hook member (154 or 156 in Fig.3 and 5) that engages with the connection box.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang in view of Higuchi with the teaching of Taylor to provide a hook member that engages with the connection box. The suggestion/motivation would have been to use hook type connector for connection.
Regarding claim 3, Kang in view of Higuchi is used to reject claim 1 above.
Kang discloses the first connection part (807) is connected to the battery pack (Battery 1000). 
Kang doesn’t disclose the first connection part is connected to the battery pack through a seal member.
Higuchi discloses an example of a connection part (142, 162 or 164) is connected to a device (generator or breaker box in Fig.5) through a seal member (column 3, line 55-58; column 7, line 9-16; column 8, line 28-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang in view of Higuchi with the teaching of Taylor to provide the first connection part is connected to the battery pack through a seal member. The suggestion/motivation would have been to use seal to prevent water, dirt or debris from entering into the connection box.
Regarding claim 4, Kang in view of Higuchi is used to reject claim 1 above.
Kang discloses the second connection part (350) is connected to the electric generator (formed by 50X and 540). 
Kang doesn’t disclose the second connection part is supported by a rubber member, and is biased integrally with the rubber member toward an electric generator and connected to the electric generator by an operation of a biasing lever.
Taylor discloses an example of a second connection part (162 and/or 164) is supported by a rubber member (column 3, line 55-58; column 7, line 9-16; column 8, line 28-31), and is biased integrally with the rubber member toward the electric generator (generator in Fig.5) and connected to the electric generator by an operation of a biasing lever (138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang in view of Higuchi with the teaching of Taylor to provide the second connection part is supported by a rubber member, and is biased integrally with the rubber member toward an electric generator and connected to the electric generator by an operation of a biasing lever. The suggestion/motivation would have been to use a lever to provide manual control over the connection to the electric generator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849